NUMBER 13-16-00175-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JOE HENDERSON,                                                                Appellant,

                                            V.

MARILYN KAY BLALOCK,                                                           Appellee.


                    On appeal from the 149th District Court
                         of Brazoria County, Texas.



                                        ORDER
                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam

       This cause is before the Court on appellant’s motion for the trial court clerk to

provide him a copy of the clerk’s record and motion for extension of time to file the brief.

Appellant is proceeding pro se. The clerk’s record reflects the appellant has filed an

affidavit of indigence and no contest has been filed.
      Texas Rule of Civil Procedure 145 governs a party’s claim that the party is unable

to afford costs for preparation of the appellate record. See TEX. R. CIV. P. 145. A party

who files a statement of inability to afford payments of court costs cannot be required to

pay costs except by order of the court. See TEX. R. CIV. P. 145(a). Costs are defined

as including “fees charged by the clerk or court reporter for preparation of the appellate

record.” See TEX. R. CIV. P. 145(c).

      Appellant is currently unable to prepare his brief because he has not been provided

a copy of the clerk’s record. Accordingly, it is hereby ORDERED that the trial court

provide appellant with a paper copy of the clerk’s record at no cost on or before November

30, 2016.   It is FURTHER ORDERED that the trial court notify this Court as to the date

upon which the appellate record was made available to appellant.

      The Court GRANTS appellant's motion for extension of time to file the brief.

Appellant is ORDERED to file his brief with this Court within thirty (30) days from the day

the appellate record was first made available to him.

                                                        PER CURIAM


Delivered and filed the
16th day of November, 2016.




                                            2